Exhibit 10.6

 

Execution Version

 

LOCK-UP LETTER

 

January 31, 2019

 

Egalet Corporation

600 Lee Road

Suite 100

Wayne, PA

 

Ladies and Gentlemen:

 

Reference is made to that certain Restructuring Support Agreement, dated as of
October 30, 2018 (the “RSA”), by and among Egalet Corporation (the “Company”),
the undersigned and certain other holders of the Company’s 13% Senior Secured
Notes.

 

In connection with the transactions contemplated by the RSA, the undersigned
hereby agrees that, without the prior written consent of the Company, it will
not, during the period commencing on the date hereof and ending 90 days after
the date hereof (the “Restricted Period”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, more than 50% of the number of
shares received on the date hereof (including, for such purpose, shares issuable
upon the exercise of warrants issued to the undersigned on the date hereof) of
the Company’s common stock, par value $0.001 per share (“Common Stock”),
beneficially owned (as such term is used in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), by the undersigned or
any other securities so owned convertible into or exercisable or exchangeable
for  such number of shares of Common Stock (“Lock-Up Securities”) (2) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise or
(3) publicly disclose the intention to take any of the actions described in the
foregoing clauses (1) and (2).  The foregoing sentence shall not apply to
(a) transfers of Lock-Up Securities by the undersigned to any other person that
also executed a substantially similar lock-up agreement with the Company in
connection with the transactions contemplated by the RSA, (b) distributions of
Lock-Up Securities to limited or general partners, members, stockholders or to
direct or indirect affiliates of the undersigned, including funds or other
entities under common control or management with the undersigned, (c) transfers
of Lock-Up Securities to any immediate family member, any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned or any of their successors upon death or any partnership or limited
liability company the partners or members of which consist of the undersigned
and one or more members of the undersigned’s immediately family (for purposes
hereof, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin) provided that such transfers shall
not involve a disposition for value, (d) transfers of

 

--------------------------------------------------------------------------------



 

Lock-Up Securities to any beneficiary of the undersigned pursuant to a will,
other testamentary document or applicable laws of descent, (e) transfers of
Lock-Up Securities as bona fide gifts, (f) transfers of Lock-Up Securities to
the Company, (g) bona fide pledges of Lock-Up Securities by the undersigned
pursuant to customary financing transactions entered into in the ordinary course
of business, (h) transfers of Lock-Up Securities pursuant to an order of a court
or regulatory agency and (i) transfers of Lock-Up Securities to a  nominee or
custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (a) through (g) above; provided that (i) in the case
of a transfer or distribution pursuant to clause (b), (c), (d), (e), (h) (to the
extent it is not inconsistent with such order) or (i), each transferee or
distributee (if not already party to a lock-up agreement similar to this
agreement) shall execute and deliver to the Company a lock-up agreement in the
form of this agreement whereby such transferee or distribute agrees in writing
to be bound by the same restrictions in place for the undersigned pursuant to
this agreement for the duration that such restrictions remain in effect at the
time of transfer and (ii) in the case of any pledge of Lock-Up Securities
pursuant to clause (g), the pledgee shall, if such pledge is in existence,
execute and deliver to the Company a lock-up letter in the form of this
paragraph upon receipt of such Lock-Up Securities, and if such pledge occurs in
the future, execute and deliver to the Company a lock-up letter in the form of
this paragraph at the time such pledge is granted. For the avoidance of doubt,
this agreement shall not apply to any sale or other transfer by the undersigned
of shares of Common Stock acquired by the undersigned in open market purchases
following the consummation of the transactions contemplated by the RSA so long
as (a) such sales or transfers are not required to be reported in any public
report or filing with the SEC or otherwise and (b) the undersigned does not
otherwise voluntarily effect any public filing regarding such sales or
transfers, in each case during the Restricted Period.

 

Notwithstanding any other provision contained herein, the undersigned shall be
permitted to make transfers, sales, tenders or other dispositions of Lock-Up
Securities to a bona fide third party pursuant to a tender offer for securities
of the Company or any other transaction, including, without limitation, a
merger, consolidation or other business combination, made to all holders of
Common Stock involving a Change of Control (as defined below) of the Company
(including, without limitation, entering into any lock-up, voting or similar
agreement pursuant to which the undersigned may agree to transfer, sell, tender
or otherwise dispose of Lock-Up Securities in connection with any such
transaction, or vote any Lock-Up Securities in favor of any such transaction);
provided, that all Lock-Up Securities subject to this agreement that are not so
transferred, sold, tendered or otherwise disposed of remain subject to this
agreement; and provided, further, that it shall be a condition of transfer,
sale, tender or other disposition that if such tender offer or other transaction
is not completed, any Lock-Up Securities subject to this agreement shall remain
subject to the restrictions herein.

 

As used herein, “Change of Control” shall mean the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a person or group of affiliated persons
(other than an Underwriter pursuant to the Public Offering), of the Company’s
voting securities if, after such transfer, such person or group of affiliated
persons would hold more than 50% of the outstanding voting securities of the
Company (or the surviving entity).

 

2

--------------------------------------------------------------------------------



 

In addition, nothing in this agreement shall prohibit the undersigned from
establishing a Rule 10b5-1 trading plan during the Restricted Period; provided
that (a) no transactions thereunder are made until after the expiration of the
Restricted Period and (b) no public disclosure of such plan shall be required or
voluntarily made until after the expiration of the Restricted Period.

 

The undersigned understands that this agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors and
assigns.  This agreement may only be modified, supplemented, terminated (other
than in accordance with its terms) or waived in a writing executed by the
undersigned and the Company.

 

 

Very truly yours,

 

 

 

[                                         ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------